Citation Nr: 1501515	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-11 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (ED).

2. Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for an enlarged prostate (claimed as a result of herbicide exposure).

4. Entitlement to service connection for diabetes mellitus (claimed as a result of herbicide exposure).

5. Entitlement to service connection for a heart disorder, to include a cardiac infarction (claimed as a result of herbicide exposure).

6. Entitlement to service connection for a skin disorder, to include a rash on the feet (claimed as a result of herbicide exposure).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 in the US Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO in a rating decision in May 2005 denied the Veteran's claim of service connection for ED.  After the Veteran was notified of the adverse determination in May 2005, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  Thus the issue has been characterized as a claim to reopen service connection for ED.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System includes a brief dated in September 2014 from the Veteran's representative and VA Form 21-22 dated in June 2014.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for ED, and the issues of service connection for peripheral neuropathy, diabetes mellitus, heart disorder to include a cardiac infarction, and a skin disorder to include a rash on the feet are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a prostate disability that is presumed to be service connected in veterans exposed to Agent Orange.

2. An enlarged prostate did not manifest during service and is unrelated to service.  


CONCLUSION OF LAW

An enlarged prostate was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the service connection claim for an enlarged prostate, the RO provided the Veteran with notification letters in May 2009 and June 2009, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Furthermore, the notice letters informed him of what the evidence must show to substantiate a claim for service connection, to include based on herbicide exposure.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim of service connection for an enlarged prostate.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  In a memorandum in October 2011 the RO made a formal finding of unavailability of service personnel records.   

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case the Board finds that other than the Veteran's naked allegations, the record does not indicate that his enlarged prostate may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service nor other possible association with service nor is an enlarged prostate on the current list of diseases presumed to be associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for an enlarged prostate.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

Furthermore as the discussion below reflects that the only evidence indicating that the current enlarged prostate may be associated with service to include exposure to herbicides is the Veteran's generalized lay statement suggesting a nexus, the evidence is insufficient to warrant a VA examination.  A conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to show that a disability may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

The Veteran does not claim that they are outstanding records that need to be obtained nor has he identified any additional evidence pertinent to the claim that needs to be obtained.  As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection for an Enlarged Prostate

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a prostate disability, other than prostate cancer, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

As the Veteran's service personnel records are unavailable, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The analysis has been undertaken with this heightened duty, but the legal standard for proving a claim of service connection does not change.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) (citing O'Hare, the caselaw does not lower the standard for proving a claim of service connection).

In a statement dated in December 2004, the Veteran reported that he had several prostate checkups since his discharge from service, including in 1977, which have shown that he has an enlarged prostate.  In September 2009 the Veteran filed a claim of service connection for an enlarged prostate, indicating that the onset of the disability was in May 2005.  In a September 2014 brief the Veteran and his representative contended that service connection for an enlarged prostate was warranted due to herbicide exposure.

The Veteran's service treatment records reflect no treatment or complaints referable to prostate or urinary related issues.  On the separation examination in September 1975 the Veteran's anus, rectum, and genitourinary system were all evaluated as normal.  After service, VA treatment records in May 2005 document an enlarged prostate with frequent urination, pain or burning.   

As for the Veteran's December 2004 statement that he has had an enlarged prostate since his discharge from service in 1975, including on an examination in 1977, the Board finds his statement not to be credible as it is inconsistent with September 2009 claim noting that the onset of the enlarged prostate was in May 2005 and the 
post-service medical records documenting the disability in May 2005  The Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Further, on his September 1975 separation examination the Veteran did not complain of urinary or prostate problems and his anus, rectum, and genitourinary system were evaluated as normal.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

As for the Veteran's contention that he has an enlarged prostate as a result of herbicide exposure during service in Vietnam, it is unclear whether during service he was present at some point on the landmass or inland waters of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) ; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Nevertheless an enlarged prostate is not among the diseases associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  Thus there is no basis for a finding of service connection for an enlarged prostate on a presumptive basis due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii).  Further, assuming without conceding that the Veteran was exposed to herbicides during service in Vietnam, as discussed earlier the evidence in the instant case is inadequate to warrant an examination or a medical opinion as to whether the enlarged prostate is related to service, to include exposure to herbicides under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran is competent to report symptoms, however his prostate disability, manifested by an enlarged prostate, may not be experienced through one of the five senses.  For this reason, an enlarged prostate is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Moreover, the determination as to the etiology of the enlarged prostate requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  In this instance, no connection, based on causation has been proposed between the enlarged prostate and service, except for the Veteran's own bare statements that are not competent for reasons stated herein.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case there are no Jandreau exceptions regarding the Veteran's contentions concerning the enlarged prostate.  The enlarged prostate is  not a simple medical condition the Veteran is competent to identify, he is not reporting a contemporaneous diagnosis and has not described symptoms that supported a later diagnosis by a medical professional.  The Veteran has not reported that any medical professional related his enlarged prostate to service.  The Board finds that there is no probative evidence in the record suggesting that an enlarged prostate is related to service.  

An enlarged prostate is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) ; therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim of service connection for an enlarged prostate.  See Walker v. Shinseki, 7708 F.3d 1331 (Fed. Cir. 2013).  

Therefore, inasmuch as the evidence weighs against a relationship to service, the record affords no basis to grant service connection for an enlarged prostate, to include as due to Agent Orange exposure.  See 38 C.F.R. §§ 3.303(d), 3.309(e); Combee, 34 F.3d at 1042.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for an enlarged prostate is denied.


REMAND

The Veteran contends that he has diabetes mellitus, a heart disorder to include a cardiac infarction, and skin condition due to herbicide exposure during service in Vietnam.  He also claims he has ED and peripheral neuropathy in his feet secondary to his diabetes mellitus.  See representative's brief dated in September 2014.  VA treatment records document diabetes mellitus in March 2006, a possible lateral infarct in November 2006 and coronary arterial atherosclerotic disease in June 2011. 

Diabetes mellitus; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease), and chloracne and other acneform diseases and porphyria cutanea tarda, are among the disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  

In a memorandum in October 2011 the RO made a formal finding of unavailability of service personnel records.  The Veteran's DD 214 Form shows he served in the US Navy aboard the USS Bradley.  In September 2004 the Veteran stated that he was aboard the USS Bradley from December 1971 to September 1975, during which time he was assigned to give the Marines ground support at the DMZ line, where he was sprayed with Agent Orange.  In March 2009 he reported that he was on the DMZ line at Point Allison, and that he was a brown water sailor and was within 1/4 mile of land.  A historical chronology of outstanding events for the USS Bradley shows that in January 1973 it was on the gunline at Point Allison.  

Service in Vietnam means actual service in the country of Vietnam during the period from January 9, 1962 to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) ; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas, 525 F.3d at 1193-1194 . 

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28.   

While the Joint Services Records Research Center (JSRRC) in May 2009 determined that there was no evidence to confirm that Navy ships transported herbicides nor that a shipboard veteran was exposed to herbicides based on aircraft that flew over Vietnam or equipment that was used in Vietnam, the JSRRC did not address whether the Veteran served aboard a ship on the inland waters in Vietnam.  Similarly, the National Personnel Records Center (NPRC) in July 2004 was unable to confirm whether the Veteran had in-country service in Vietnam but was able to verify that the Veteran served in the official waters of Vietnam from December 9, 1972, to December 14, 1972, from December 18, 1972, to December 23, 1972, and from December 30, 1972, to December 31, 1972.

At this juncture no official inquiry or development has been made as to whether the Veteran served aboard a vessel on the inland waters of Vietnam, therefore based on the facts in the instant case additional development remains necessary.  

Further, in a rating decision in May 2005, the RO denied service connection for ED.  In a brief dated in September 2014 the Veteran's representative contended that ED is a known complication of diabetes mellitus and that the Veteran's ED was secondary to his diabetes mellitus.   Multiple theories of entitlement constitute the same claim if they pertain to the same benefit for the same disability.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As the issue of whether new and material evidence was received to reopen the claim of service connection for ED, and the issue of service connection for peripheral neuropathy of the feet are dependent upon VA's determination as to the Veteran's claim of service connection for diabetes mellitus, the Board finds that the claims are inextricably intertwined and a Board decision on the claim to reopen service connection for ED  and service connection for peripheral neuropathy of the feet at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Lastly, under the duty to assist the Veteran should be afforded a VA examination to determine the nature and etiology of his skin disorder as service treatment records show that on multiple occasions he was treated for skin problems and VA treatment records in June 2009 show that he was treated for candidiasis around the feet.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  


Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he clarify the month and year when he was present on the landmass or inland waters of Vietnam.  

2. Afterwards contact the NPRC, JSRRC, and any other appropriate agency and request a review of shipboard manifest logs or other records that may show that the Veteran set foot in the Republic of Vietnam or in its inland waters from the USS Bradley in December 1972 and January 1973 and on any other dates that the Veteran identifies.  All efforts to verify the Veteran's in-country service in Vietnam, or its inland waterways, should be documented in his claims folder, and the Veteran should be informed of any negative results that are obtained.
   
3. Schedule the Veteran for a VA skin examination by an appropriate examiner to determine the etiology of any current skin disability.

After reviewing the record and examining the Veteran the examiner must:

Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any skin disability is related to the Veteran's service.  An opinion should be rendered for each skin disability with which the Veteran is diagnosed.  The examiner is asked to consider that service treatment records show that on multiple occasions the Veteran was treated for various skin conditions including crabs on his chest and left arm pit in June 1972, a boil on his leg in May 1974, a cyst on the buttocks in August 1975, and a cyst on his right upper arm in August 1975.  

The examiner is asked to provide a rationale for the opinions rendered.  

4. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the claims of service connection for diabetes mellitus, heart disorder to include a cardiac infarction, peripheral neuropathy of the feet to include as secondary to diabetes mellitus, skin disorder to include a rash on the feet, and whether new and material evidence was received to reopen a claim of entitlement to service connection for erectile dysfunction.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


